            Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 PAUL CUNNINGHAM,                           :                 CIVIL ACTION
                                            :
                         Plaintiff          :         NO. ____________________
                                            :
        v.                                  :
                                            :           JURY TRIAL DEMANDED
 PENNSYLVANIA HOUSE                         :
 DEMOCRATIC CAUCUS, FRANK                   :
 DERMODY, in his official capacity,         :
 PAUL PARSELLS, in his official
 capacity, NORA WINKELMAN, in her
 official capacity, TARA SMITH
 HAZELWOOD, in her official capacity,
 APRIL RISSINGER, in her official
 capacity,

                         Defendants

                                       COMPLAINT

       AND NOW, comes the Plaintiff, Paul Cunningham, by and through his counsel,

Johnson, Duffie, Stewart & Weidner, P.C., who files this Complaint by respectfully

stating the following:

I.     PARTIES

       1.       Plaintiff, Paul Cunningham (hereinafter “Cunningham”), is an adult

individual residing at 107 Ashton Street, Carlisle, Pennsylvania 17015.

       2.       Plaintiff Cunningham was born on September 1, 1950.           At all times

relevant to this Complaint, Plaintiff Cunningham was forty (40) years of age or older.

       3.       Defendant, Pennsylvania House Democratic Caucus (hereinafter “House

Democratic Caucus”), is a legislative caucus comprised of all elected Democratic
            Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 2 of 28




Representatives in the Pennsylvania House of Representatives.            Defendant House

Democratic Caucus maintains its primary office at 423 Main Capitol Building,

Harrisburg, Pennsylvania 17120.

       4.       Defendant, Frank Dermody (hereinafter “Dermody”), was at all times

relevant hereto, a Democratic member of the Pennsylvania House of Representatives.

Defendant, Dermody, at all times relevant, served as House Democratic Leader and

Leader of the Pennsylvania House Democratic Caucus.

       5.       Defendant, Paul Parsells (hereinafter “Parsells”), was at all times relevant

hereto, the Chief of Staff of Defendant, Frank Dermody.

       6.       Defendant, Nora Winkelman (hereinafter “Winkelman”), was at all times

relevant hereto, the Chief Counsel of the House Democratic Caucus.

       7.       Defendant, Tara Smith Hazelwood (hereinafter “Smith Hazelwood”), was

at all times relevant hereto, the Deputy Chief Counsel of the House Democratic Caucus.

       8.       Defendant, April Rissinger (hereinafter “Rissinger”), was at all times

relevant hereto, the Operative (Member Operations Division Director) Division Director

of the House Democratic Caucus.

II.    JURISDICTION

       9.       Jurisdiction is proper pursuant to 28 U.S.C. §§ 1331 and 1343, conferring

original jurisdiction upon the various district courts of the United States for civil actions

authorized by law to be commenced by any person to recover damages under any Act

of Congress providing for the protection of civil rights.




                                              2
             Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 3 of 28




            10.      An award of costs and attorney’s fees is authorized pursuant to 42 U.S.C.

§ 1988.

            11.      Venue is proper under 28 U.S.C. § 1391(b) because the Middle District of

Pennsylvania is the district where one or more of the Defendants reside and all

Defendants reside within Pennsylvania.

            12.      Plaintiff Cunningham previously filed a Complaint with the United States

Equal Employment Opportunity Commission (“EEOC”) and received a Right to Sue

letter on or about April 13, 2021.

III.        FACTUAL ALLEGATIONS

            13.      Plaintiff Cunningham incorporates by reference his allegations in

paragraphs 1 through 11 as if set forth herein at length.

       A.         Plaintiff Cunningham’s Hiring and Qualifications

            14.      On or about March 26, 2008, Plaintiff Cunningham was hired by

Defendant House Democratic Caucus to serve as Director of Democratic Information

Technologies (“DIT”).

            15.      Prior to accepting the position of Director of DIT, Plaintiff Cunningham

maintained an exemplary work background and resume, including three Masters

degrees, graduation from both the United States Naval War College and United States

Army War College, and receipt of both the Pennsylvania Distinguished Service Medal

from Governor Tom Ridge and the Legion of Merit by the United States Army for

meritorious service to both the Commonwealth of Pennsylvania and United States.




                                                  3
           Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 4 of 28




      16.      Additionally, prior to accepting the position of Director of DIT, Plaintiff

Cunningham had over twenty (20) years of work experience in leading and managing

large systems integration programs, managing software projects, and completing

modernization efforts in both the public and private sectors.

      17.      At the time of Plaintiff Cunningham’s hire, the Defendant House

Democratic Caucus was embroiled in the “Bonusgate” corruption investigation.

      18.      That investigation left the Caucus in a state of crisis.

      19.      At the time of Plaintiff Cunningham’s hire, due to the investigation, the

Defendant House Democratic Caucus was undergoing extensive scrutiny and

unprecedented demands from ethics watchdogs and the press on behalf of the public

for immediate and lasting ethical reforms.

      20.      Upon information and belief, Plaintiff Cunningham was hired, along with

other new hires around the same time period, to lead landmark reforms to restore

integrity, improve the management of information technology projects, modernize

technology, improve asset accountability, and make cost savings and improvements to

infrastructure, along with establishing acquisition processes and procedures.

      21.      Between 2008 and 2012, Plaintiff Cunningham received annual employee

reviews.

      22.      Between 2008 and 2012, Plaintiff Cunningham was rated satisfactory,

exceeding expectations or outstanding in all review criteria by his supervisors.




                                               4
         Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 5 of 28




   B.         Hostile Work Environment

        23.     Chiefly among Plaintiff Cunningham’s job duties as Director of DIT was to

improve personnel accountability, personnel training, increase supervision of managers,

and provide needed leadership to personnel.

        24.     After his hire as Director of DIT, Plaintiff Cunningham began making

reforms, demanding accountability, reorganizing, and enforcing policies and procedures

that had previously been neglected including heightened information and computer

security measures.

        25.     On or about January 2012, as a result of the enforcement of these

heightened security measures and procedures, Darryl Hazelwood, then Deputy Director

of DIT and life partner of Defendant Hazelwood, was terminated from his position by

Defendant Dermody for violating caucus information technology security policies.

        26.     Prior to his termination, Darryl Hazelwood reported directly to Plaintiff

Cunningham.

        27.     Following Darryl Hazelwood’s termination, Defendant Hazelwood began to

ostracize Plaintiff Cunningham within the office by refusing to acknowledge his

presence and excluded him from participation in office or work activities.

        28.     Following Darryl Hazelwood’s termination, Defendant Hazelwood and

Defendant Winkelman began a character assassination campaign against Plaintiff

Cunningham in order to spread false and malicious rumors about Plaintiff Cunningham’s

integrity and character amongst his coworkers.




                                             5
          Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 6 of 28




      29.     Upon information and belief, Defendant Hazelwood and Defendant

Winkelman met, coordinated, and cooperated with each other to orchestrate and file a

baseless internal complaint within the caucus’ Office of Legal Counsel for the sole

purpose of harming Plaintiff Cunningham’s character and reputation.

      30.     Upon information and belief, for the sole purpose of harming Plaintiff

Cunningham’s character and reputation, Defendant Hazelwood and Defendant

Winkelman met, coordinated, and cooperated with each other to fabricate claims

against Plaintiff Cunningham alleging unprofessional behavior.

      31.     Upon information and belief, Defendant Hazelwood and Defendant

Winkelman contacted, coached, and tampered with a witness prior to that witness’

interview by an outside attorney as part of the internal complaint investigation for the

sole purpose of harming Plaintiff Cunningham’s character and reputation.

      32.     The internal investigation against Plaintiff Cunningham found Defendants

Hazelwood and Winkelman’s allegations to be meritless and the investigation was

closed.

      33.     Following the close of the internal investigation, Defendants Hazelwood

and Winkelman continued to work together to climb the political ranks and develop

close personal relationships with Defendant Dermody and Defendant Parsells.

      34.     Also following the close of the internal investigation, and despite receiving

an annual employee review every year since 2008, Plaintiff Cunningham received his

final employee review in 2012.




                                            6
         Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 7 of 28




       35.    Even though Plaintiff Cunningham received his final employee review in

2012, he continued to work for the Caucus until August 2019.

       36.    Plaintiff Cunningham was never given any explanation for his supervisors

as to why he did not receive any employee reviews for the final seven (7) years of his

employment.

       37.    In 2015, Defendant Hazelwood became Employment law officer in the

Office of Chief Counsel and the legal advisor to the House Democratic Caucus’ Human

Resources Department.

       38.    As part of Defendant Hazelwood’s role as legal advisor to the House

Democratic Caucus’ Human Resources Department, Defendant Hazelwood was

afforded unfettered access to personnel records, promotions, files, assignments,

salaries, position classifications, and other financial and personnel matters.

       39.    In the summer of 2016, Defendant Hazelwood and Defendant Rissinger

became co-chairs of the Caucus’ Workforce and Succession Planning Committee at the

direction of Paul Parsells.

       40.    The intent of the Workforce and Succession Planning Committee was to

reorganize the Caucus and set the direction for succession of key personnel, including

Plaintiff Cunningham.

       41.    In their roles as co-chairs of the Workforce and Succession Planning

Committee, Defendants Hazelwood and Rissinger were tasked with determining which

employees were targets for retirement based upon age, position, and years of service,

as well as determining which employees would replace those close to retirement.


                                             7
         Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 8 of 28




        42.     Over the period of 2018 and 2019, after eleven (11) years of service,

Plaintiff Cunningham communicated to several coworkers that he planned to work an

additional eight and a half (8.5) years at the caucus to reach twenty years of service.

        43.     During the same time period, Defendant Hazelwood began targeting

Defendant Rissinger’s brother, Ryan Trevenen, as a replacement for Plaintiff

Cunningham in the role of DIT Director.

        44.     At the time, Ryan Trevenen served as a manager in the department led by

Plaintiff Cunningham and Trevenen reported directly to Plaintiff Cunningham.

        45.     Over the period of 2018 and 2019, Ryan Trevenen was thirty-six (36) or

thirty-seven (37) years old; approximately thirty-two (32) years younger than Plaintiff

Cunningham.

   C.         Age Discrimination

        46.     On or about March 13, 2018, in a meeting between Defendant Hazelwood

and one of Plaintiff Cunningham’s subordinates, Defendant Hazelwood asked

Cunningham’s subordinate “when is Paul retiring?”.

        47.     During that meeting, Defendant Hazelwood also told this subordinate that

Ryan Trevenen would be replacing Plaintiff Cunningham and that “people in DIT would

just have to accept it.”

        48.     During the time period of 2018 and 2019, Defendant Hazelwood also

repeatedly asked other employees when they believed Plaintiff Cunningham would

retire and who they thought might replace him.




                                            8
         Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 9 of 28




       49.     Defendant Hazelwood also directed one of her employees, Justine Shoop

Rittle, to repeatedly contact various employees to predict when Plaintiff Cunningham

intended to retire.

       50.     On or about June 29, 2019, in one of those meetings with a subordinate of

Plaintiff Cunningham, Justine Shoop Rittle asked the employee “when the fuck is Paul

retiring?”; “how old is Paul Cunningham?”; “how much money does he make?”; “does

he need the money or the job?”; and “who should replace him?”.

       51.     After months of hearing from other employees that Defendant Hazelwood,

Defendant Winkelman, and Justine Shoop Rittle were constantly commenting about his

age and planning to replace him with Ryan Trevenen, Plaintiff Cunningham began to

feel uncomfortable.

       52.     Defendant Hazelwood and Defendant Winkelman’s comments and

inquiries created a hostile work environment for Plaintiff Cunningham.

       53.     As a result of the creation of this hostile work environment, in April 2018,

Plaintiff Cunningham met with House Ethics Officer Sam Yun and told him about the

ongoing and persistent remarks about his age, and creation of a hostile work

environment.

       54.     Plaintiff Cunningham reported to Yun that Defendant Hazelwood,

Defendant Winkelman, and Justine Shoop Rittle were unfairly and unlawfully targeting

him based on his age and that he was being singled out for succession planning

because of his age.




                                             9
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 10 of 28




       55.       At the same time, Plaintiff Cunningham asked Sam Yun whether he had to

report his concerns through Defendants Winkelman and Hazelwood.                Sam Yun

responded that these concerns had to be brought to Defendants Winkelman and

Hazelwood and recommended that Plaintiff Cunningham seek assistance through the

Pennsylvania Human Relations Commission.

       56.       In short, Sam Yun advised Plaintiff Cunningham that the only redress for

his concerns was to either report them directly to the individuals who were making the

disparaging remarks, or seek out the help of the Pennsylvania Human Relations

Commission. The caucus would provide no safe harbor for Plaintiff Cunningham.

       57.       Shortly after making his complaints known to Sam Yung, in July 2018,

Plaintiff Cunningham received a letter notifying him that the Caucus has instituted a new

policy and that his salary would be capped at $143,806.00 and any cost of living

increases would be distributed to Cunningham as a lump sum payment and not added

to his salary.

       58.       Upon information and belief, Plaintiff Cunningham was the only employee

in his salary category and was the lone Director in the Caucus affected by the new

policy and designated to receive cost of living increases as a lump sum payment

instead of an increase to salary.

       59.       Paul Cunningham was one of four military veterans targeted and these

four veterans were considered to be former “Leader DeWeese” people. Therefore, the

four veterans could be easy prey when it came to apply the uneven salary and cost of

living increase reduction policy against.


                                             10
         Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 11 of 28




        60.      Upon information and belief, the policy was created and implemented

solely due to Plaintiff Cunningham’s age.

        61.      Following the complaint to Yun about Defendants Hazelwood and

Winkelman unfairly and unlawfully targeting him because of his age, as well as the

implementation of the salary policy, Plaintiff Cunningham returned to work in his

department while Defendants Hazelwood and Winkelman continued to question Plaintiff

Cunningham’s age and projected retirement date with other employees.

        62.      On or about January 30, 2019, Plaintiff Cunningham met with Defendant

Parsells and complained to Defendant Parsells of the hostile work environment that he

was continually subjected to, including repeated comments by Defendant Hazelwood

and Defendant Winkelman to employees about Plaintiff Cunningham’s age and the

expectation that he would retire soon.

        63.      Despite Plaintiff Cunningham complaining to Defendant Parsells that

Defendants Hazelwood and Winkelman were unfairly and unlawfully targeting him

based on his age and that Cunningham was being singled out for succession planning

because of his age, Defendant Parsells took no action.

   D.         Whistleblower Incident

        64.      On or about March 23, 2019, Plaintiff Cunningham reported a cyber-crime

against the Democratic Caucus network to Defendants Parsells and Winkelman.

        65.      Specifically, the Caucus network was subject to a brute force attack over

the previous weekend whereby a would-be infiltrator attempted to login to several key

accounts on the network at least ten (10) times each with false credentials.


                                             11
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 12 of 28




       66.    Plaintiff Cunningham reported that, on March 22, 2019 and March 23,

2019, Democratic caucus employee Will Hendrickes was the would-be infiltrator who

impermissibly attempted to access Democratic caucus infrastructure and network

accounts.

       67.    Two of the six network accounts were privileged accounts only known to

someone with additional rights. Upon reason Hendricks needed help to know those

accounts as he did not have network rights privileges. In addition, and upon reason and

belief someone assisted Hendricks in writing the detailed script required to attack the

network. As a result, someone with knowledge either inside or outside the Caucus

conspired with and assisted Hendricks in his crime.

       68.    At the time of the cyber attack, Will Hendrickes and his wife were both

Caucus employees and close to United States Congressman Dwight Evans, as well as

many other influential and strategic members of the PA House of Representatives.

       69.    Defendants Parsells and Winkelman reported the cyberattack to

Defendant Dermody.        This report inflamed Defendants Parsells, Winkelman, and

Dermody due to the necessary investigations that it would entail and the possible

political implications that it would have within the Democratic party.

       70.    As a result, even though Hendrickes committed a serious cyber-crime

under both federal and state law Defendant Parsells wanted to retain Hendrickes’

services and transfer him to another department in the caucus rather than deal with the

political implications of termination.




                                            12
         Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 13 of 28




       71.    During the early stages of the Hendrickes investigation, Ryan Trevenen,

the brother of April Rissinger obstructed the investigation by alerting Hendrickes that his

activity had been reported, that a personnel action against him was pending, and that

Hendrickes was likely to be suspended.

       72.    Trevenen’s “tip off” to Hendrickes allowed Hendrickes to destroy culpatory

evidence on his caucus-issued cell phone before investigators had the opportunity to

obtain it.

       73.    Trevenen’s “tip off” to Hendrickes was subsequently discovered by

Defendants Parsells, Winkelman, and Dermody.

       74.    Trevenen lied about his communications with Hendrickes to Defendant

Winkelman before and immediately after the caucus was planning to suspend

Hendrickes.

       75.    Trevenen’s lie was discovered and he was ordered by Defendant

Winkelman to write a statement of his conduct for his personnel file. No further action

was taken against Trevenen.

       76.    Hendrickes was subsequently terminated with cause. Neither Dermody,

Parsells, or Winkelman ever reported the Hendrickes et al cyberattack to law

enforcement    for   investigation   or   recovered   the   script   used   by   Hendrickes.

Consequently, the attacker was known only to the Democratic Caucus. The attacker

still had capabilities to do further damage to the Caucus Network and other state and

federal agencies as well.




                                             13
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 14 of 28




       77.       Following Hendrickes termination, on June 30, 2019, Plaintiff Cunningham

received an e-mail from Defendant Parsells stating that all employees would receive a

3% cost of living salary increase.

       78.       However, Plaintiff Cunningham did not receive a 3% cost of living increase

to his salary.

       79.       Upon information and belief, Plaintiff Cunningham was the only one in the

Caucus’ top salary earners to receive a 3% Cost of Living which again was not added to

his salary whereas the Defendants Parsells, Winkelman, Rissinger, et al gave

themselves a unprecedented 6% cost of living increase without justification that was

added to their salaries. Again, Paul Cunningham did not receive a 3% cost of living

increase to his salary.

       80.       On August 22, 2019, Plaintiff Cunningham was terminated from his

position by Defendant Parsells. Defendant Winkelman and caucus HR Director Derek

Mongelli were present at the meeting.

                               COUNT I
 AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA) - 29 U.S. Code § 623(a)(1)
                    PLAINTIFF v. ALL DEFENDANTS

       81.       Plaintiff Cunningham incorporates by reference the allegations contained

in paragraphs 1 through 78 above as though fully set forth herein.

       82.       Plaintiff has exhausted his administrative remedies through the EEOC.

       83.       Defendant, Pennsylvania House Democratic Caucus, has engaged in an

intentional and systematic policy, pattern, and/or practice of discrimination against

Plaintiff Cunningham.


                                              14
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 15 of 28




       84.    Defendants, Frank Dermody, Paul Parsells, Nora Winkelman, Tara Smith

Hazelwood, and April Rissinger have engaged in the creation, development, and

implementation of an intentional and systematic policy, pattern, and/or practice of

discrimination against Plaintiff Cunningham.

       85.    The actions of the Defendants, both individually and collectively, in

terminating Plaintiff’s employment based on his age and subsequent failure to hire,

constituted violations of the ADEA.

       86.    Defendants have intentionally discriminated against Plaintiff Cunningham,

in violation of the ADEA, by:

              a. Utilizing and controlling a workforce succession planning group that

                 deters employees aged forty (40) and older from maintaining current

                 employment;

              b. Utilizing and controlling a workforce succession planning group that

                 targets employees aged forty (40) and older for retirement;

              c. Utilizing biased policies, guidelines, and procedures that discriminate

                 against employees aged forty (40) and older;

              d. Implementing a retirement policy that deters employees aged forty (40)

                 and older from maintaining their positions of employment;

              e. Implementing a retirement policy that discriminates against employees

                 aged forty (40) who wish to retain their positions of employment;




                                           15
         Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 16 of 28




               f. Systematically and intentionally discriminating against employees aged

                     forty (40) and older throughout the employee review and retention

                     process.

               g. Implementing specific salary policies targeting employees aged forty

                     (40) and older whereby cost of living increases are not added to base

                     salaries.

               h. Placing a cap on Plaintiff Cunningham’s salary due to his age.

               i.    Terminating Plaintiff Cunningham’s employment due to his age.

       87.     These entity-wide policies were intended and did have the effect of

denying employees aged forty (40) and older, including Plaintiff Cunningham,

employment opportunities and continued employment because of their ages.

       88.          The discriminatory acts of Defendants that constitute Defendants’

pattern and/or practice of discrimination have occurred both within and outside the

liability period in this case.

       89.     As a direct and proximate result of Defendants’ creation, development,

and implementation of discriminatory practices, policies and patterns in violation of the

ADEA as described above, Plaintiff Cunningham has suffered permanent and

irreparable harm, resulting in the loss of his employment, causing damages including,

but not limited to, lost past and future earnings, lost compensation, loss of benefits, loss

of value of certain benefits, loss of future earning power, loss of back pay, loss of front

pay and interest due thereon.




                                              16
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 17 of 28




      90.    The foregoing conduct constitutes illegal, intentional discrimination, and

unjustified disparate treatment prohibited by 29 U.S. Code § 623(a)(1).

      WHEREFORE, Plaintiff requests that this Court enter judgment in his favor and

against the Defendants and Order that:

      a.     Defendants compensate Plaintiff for the wages and other benefits due to

             loss of employment caused by Defendants’ unlawful conduct;

      b.     Defendants compensate Plaintiff for front pay, as permitted;

      c.     Defendants compensate Plaintiff for liquidated damages, compensatory

             damages for future pecuniary losses, pain, suffering, inconvenience,

             mental anguish, loss of enjoyment of life and other nonpecuniary relief as

             permitted;

      d.     Defendants pay Plaintiff pre- and post-judgment interests, costs of suit,

             attorney fees, expert witness fees as permitted by law; and

      e.     judgment be entered against Defendants for any other relief that this Court

             deems just and proper.

                               COUNT II
 AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA) - 29 U.S. Code § 623(a)(2)
                     PLAINTIFF v. ALL DEFENDANTS

      91.    Plaintiff Cunningham incorporates by reference the allegations contained

in paragraphs 1 through 87 above as though fully set forth herein.

      92.    The actions of the Defendants, both individually and collectively, in

terminating Plaintiff’s employment based on his age and subsequent failure to hire,

constituted violations of the PHRA.


                                           17
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 18 of 28




       93.   Defendants have created, developed, implemented and maintained

discriminatory policies, patterns, and practices that have an adverse impact on

employees aged forty (40) and older in violation of the ADEA and are not, and cannot

be, justified by reasonable factors other than age, including but not limited to the

following:

             a. Utilizing and controlling a workforce succession planning group that

                deters employees aged forty (40) and older from maintaining current

                employment;

             b. Utilizing and controlling a workforce succession planning group that

                targets employees aged forty (40) and older for retirement;

             c. Utilizing biased policies, guidelines, and procedures that discriminate

                against employees aged forty (40) and older;

             d. Implementing a retirement policy that deters employees aged forty (40)

                and older from maintaining their positions of employment;

             e. Implementing a retirement policy that discriminates against employees

                aged forty (40) who wish to retain their positions of employment;

             f. Systematically and intentionally discriminating against employees aged

                forty (40) and older throughout the employee review and retention

                process;

             g. Implementing specific salary policies targeting employees aged forty

                (40) and older whereby cost of living increases are not added to base

                salaries.


                                          18
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 19 of 28




       94.       Defendants have created, developed, implemented and maintained these

discriminatory policies, patterns, and practices both within and outside the liability period

for this case.

       95.       Defendants created, developed, implemented and maintained these

discriminatory policies, patterns, and practices for the sole purpose of limiting,

segregating and/or classifying employees based on age.

       96.       Defendants created, developed, implemented and maintained these

discriminatory policies, patterns, and practices based on age in order to deprive

employees aged forty (40) and older for employment opportunities, including, but not

limited to, retention of their employment positions.

       97.       As a direct and proximate result of Defendants’ discriminatory policies,

patterns, and practices, Plaintiff Cunningham was unfairly and unlawfully limited,

segregated, and classified because of his age.

       98.       As a direct and proximate result of Defendants’ discriminatory policies,

patterns, and practices, Plaintiff Cunningham was deprived of the opportunity to

maintain and/or retain his employment position based upon his age.

       99.       As a direct and proximate result of Defendants’ creation, development,

and implementation of discriminatory practices, policies and patterns in violation of the

PHRA as described above, Plaintiff Cunningham has suffered permanent and

irreparable harm, resulting in the loss of his employment, causing damages including,

but not limited to, lost past and future earnings, lost compensation, loss of benefits, loss




                                             19
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 20 of 28




of value of certain benefits, loss of future earning power, loss of back pay, loss of front

pay and interest due thereon.

      100.   As may further direct result of the aforesaid unlawful discriminatory

practices, policies and patterns in violation of the PHRA, Plaintiff has suffered severe

emotional distress, embarrassment, humiliation, and loss of self-esteem.

      101.   The foregoing conduct constitutes illegal, intentional discrimination, and

unjustified disparate treatment prohibited by 29 U.S. Code § 623(a)(2).

                                     COUNT III
                 PENNSYLVANIA HUMAN RELATIONS ACT- 43 P.S. §§ 951-963
                           PLAINTIFF v. ALL DEFENDANTS

      102.    Plaintiff Cunningham incorporates by reference the allegations contained

in paragraphs 1 through 96 above as though fully set forth herein.

      103.   Defendant, Pennsylvania House Democratic Caucus, has engaged in an

intentional and systematic policy, pattern, and/or practice of discrimination against

Plaintiff Cunningham based upon his age and in violation of the Pennsylvania Human

Relations Act.

      104.   Defendants, Frank Dermody, Paul Parsells, Nora Winkelman, Tara Smith

Hazelwood, and April Rissinger, have engaged in the creation, development, and

implementation of an intentional and systematic policy, pattern, and/or practice of

discrimination against Plaintiff Cunningham based upon his age and in violation of the

Pennsylvania Human Relations Act.

      105.   Defendants have created, developed, implemented and maintained

discriminatory policies, patterns, and practices that have an adverse impact on


                                            20
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 21 of 28




employees, including Plaintiff Cunningham, based solely on their ages, including but not

limited to the following policies, patterns, and practices:

                 a. Utilizing and controlling a workforce succession planning group that

                    deters employees aged forty (40) and older from maintaining current

                    employment;

                 b. Utilizing and controlling a workforce succession planning group that

                    targets employees aged forty (40) and older for retirement;

                 c. Utilizing biased policies, guidelines, and procedures that discriminate

                    against employees aged forty (40) and older;

                 d. Implementing a retirement policy that deters employees aged forty (40)

                    and older from maintaining their positions of employment;

                 e. Implementing a retirement policy that discriminates against employees

                    aged forty (40) who wish to retain their positions of employment;

                 f. Systematically and intentionally discriminating against employees aged

                    forty (40) and older throughout the employee review and retention

                    process;

                 g. Implementing specific salary policies targeting employees aged forty

                    (40) and older whereby cost of living increases are not added to base

                    salaries.

       106.      Defendants have created, developed, implemented and maintained these

discriminatory policies, patterns, and practices both within and outside the liability period

for this case.


                                              21
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 22 of 28




       107.      Defendants created, developed, implemented and maintained these

discriminatory policies, patterns, and practices without any bona fide occupational

qualification.

       108.      Defendants created, developed, implemented and maintained these

discriminatory policies, patterns, and practices in order to deny continued employment

to employees, including Plaintiff Cunningham, based upon age.

       109.      Defendants created, developed, implemented and maintained these

discriminatory policies, patterns, and practices in order to limit employment

opportunities to employees, including Plaintiff Cunningham, based upon age.

       110.      As a direct and proximate result of Defendants’ discriminatory policies,

patterns, and practices as described above, Plaintiff Cunningham was deprived of the

opportunity to maintain and/or retain his employment position based upon his age.

       111.      As a direct and proximate result of Defendants’ creation, development,

and implementation of discriminatory policies and patterns as described above, Plaintiff

Cunningham has suffered damages including, but not limited to, lost past and future

income, compensation, and benefits.

       112.      The foregoing conduct constitutes illegal, intentional discrimination, and

unjustified disparate treatment prohibited by 43 P.S. § 955.

                                        COUNT IV
                 PENNSYLVANIA HUMAN RELATIONS ACT- 43 P.S. §§ 1421-1428
                      PLAINTIFF v. DEFENDANT DEMOCRATIC CAUCUS

       113.      Plaintiff Cunningham incorporates by reference the allegations contained

in paragraphs 1 through 107 above as though fully set forth herein.


                                              22
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 23 of 28




       114.    At all times relevant, Plaintiff was an employee under 43 P.S. § 1422.

       115.    At all times relevant, Defendant, Democratic Caucus, was an employer

under 43 P.S. § 1422.

       116.    On or about March 23, 2019, Plaintiff Cunningham verbally reported an

occurrence of wrongdoing, namely a brute force cyber-attack against the Democratic

Caucus network to Defendants Parsells and Winkelman in their official positions within

his employer, Defendant Democratic Caucus.

       117.    Plaintiff Cunningham made this report in good faith to appropriate

authorities.

       118.    Plaintiff Cunningham was terminated from his employment position

because he made this good faith report of wrongdoing to his employer.

                                      COUNT V
                FAIR LABOR STANDARDS ACT (FLSA) - 29 U.S. Code. § 215
                    PLAINTIFF v. DEFENDANT DEMOCRATIC CAUCUS

       119.    Plaintiff Cunningham incorporates by reference the allegations contained

in paragraphs 1 through 113 above as though fully set forth herein.

       120.    In April 2018, Plaintiff Cunningham made a verbal complaint to House

Ethics Officer Sam Yun and told him that he was experiencing ongoing and persistent

remarks about his age, and the creation of a hostile work environment due to the

actions of Defendants Hazelwood and Winkelman.

       121.    Plaintiff Cunningham informed Yun that the actions of Defendants

Hazelwood and Winkelman were illegal and that he was being targeted because of his

age.


                                            23
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 24 of 28




      122.   Plaintiff Cunningham’s complaint to Yun served as notice that Plaintiff

Cunningham was asserting his rights under the ADEA.

      123.   In making his complaint to Yun, Plaintiff Cunningham engaged in

protected activity under the FLSA.

      124.   On or about January 30, 2019, Plaintiff Cunningham met with Defendant

Parsells and made a verbal complaint to Defendant Parsells that Cunningham was

being subjected to a hostile work environment, including repeated comments by

Defendant Hazelwood and Defendant Winkelman to employees about Plaintiff

Cunningham’s age and the expectation that he would retire soon.

      125.   Upon information and belief, Plaintiff Cunningham informed Defendant

Parsells that the actions of Defendants Hazelwood and Winkelman were illegal and that

he was being targeted because of his age.

      126.   Plaintiff Cunningham’s complaint to Defendant Parsells served as notice

that Plaintiff Cunningham was asserting his rights under the ADEA.

      127.   In making his complaint to Defendant Parsells, Plaintiff Cunningham

engaged in protected activity under the FLSA.

      128.   Plaintiff Cunningham was terminated from his position of employment

because he made complaints to Yun and Defendant Parsells about being the subject of

age discrimination within the workplace.




                                            24
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 25 of 28




                                     COUNT VI
                   WRONGFUL TERMINATION – RETALIATION (ADEA)
                   PLAINTIFF v. DEFENDANT DEMOCRATIC CAUCUS

       129.   Plaintiff Cunningham incorporates by reference the allegations contained

in paragraphs 1 through 123 above as though fully set forth herein.

       130.   In April 2018, Plaintiff Cunningham made a verbal complaint to House

Ethics Officer Sam Yun and told him that he was experiencing ongoing and persistent

remarks about his age, and the creation of a hostile work environment due to the

actions of Defendants Hazelwood and Winkelman.

       131.   Plaintiff Cunningham informed Yun that the actions of Defendants

Hazelwood and Winkelman were illegal and that he was being targeted because of his

age.

       132.   Plaintiff Cunningham’s complaint to Yun served as notice that Plaintiff

Cunningham was asserting his rights under the ADEA.

       133.   In making his complaint to Yun, Plaintiff Cunningham sought to exercise

his rights under the ADEA.

       134.   On or about January 30, 2019, Plaintiff Cunningham met with Defendant

Parsells and made a verbal complaint to Defendant Parsells that Cunningham was

being subjected to a hostile work environment, including repeated comments by

Defendant Hazelwood and Defendant Winkelman to employees about Plaintiff

Cunningham’s age and the expectation that he would retire soon.




                                          25
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 26 of 28




       135.    Upon information and belief, Plaintiff Cunningham informed Defendant

Parsells that the actions of Defendants Hazelwood and Winkelman were illegal and that

he was being targeted because of his age.

       136.    Plaintiff Cunningham’s complaint to Defendant Parsells served as notice

that Plaintiff Cunningham was asserting his rights under the ADEA.

       137.    In making his complaint to Defendant Parsells, Plaintiff Cunningham

sought to exercise his rights under the ADEA.

       138.    Plaintiff Cunningham was terminated from his position of employment

because he made complaints to Yun and Defendant Parsells about being the subject of

age discrimination within the workplace.

                                     COUNT VII
               WRONGFUL TERMINATION – RETALIATION (WHISTLEBLOWER)
                   PLAINTIFF v. DEFENDANT DEMOCRATIC CAUCUS

       139.    Plaintiff Cunningham incorporates by reference the allegations contained

in paragraphs 1 through 136 above as though fully set forth herein.

       140.    On or about March 23, 2019, Plaintiff Cunningham verbally reported an

occurrence of wrongdoing, namely a brute force cyber-attack against the Democratic

Caucus network to Defendants Parsells and Winkelman in their official positions within

his employer, Defendant Democratic Caucus.

       141.    Plaintiff Cunningham made this report in good faith to appropriate

authorities.

       142.    In making his report to Defendants Parsells and Winkelman, upon

information and belief, Plaintiff Cunningham informed Defendants Parsells, Winkelman


                                            26
        Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 27 of 28




and Democratic Caucus that the actions of the would-be infiltrator, Will Hendrickes,

were illegal.

       143.     In making his report to Defendants Parsells and Winkelman, upon

information and belief, Plaintiff Cunningham informed Defendants Parsells, Winkelman,

and Democratic Caucus that Hendrickes’ attempts to access the Caucus network

constituted a significant safety concern to not only the Caucus network, but also to the

sensitive and personal employee information contained thereon.

       144.     Plaintiff Cunningham’s report to Defendants Parsells and Winkelman

served as notice that Plaintiff Cunningham was asserting his rights as a whistleblower in

reporting illegal activity to his superiors and employer.

       145.     Plaintiff Cunningham was terminated from his employment position

because he made this good faith report of wrongdoing to his superiors and employer.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter judgment in his favor and

against the Defendants and Order that:

           a. Defendants compensate Plaintiff for the wages and other benefits due to

                loss of employment caused by Defendants’ unlawful conduct;

           b. Defendants compensate Plaintiff for front pay, as permitted;

           c. Defendants compensate Plaintiff for liquidated damages, compensatory

                damages for future pecuniary losses, pain, suffering, inconvenience,

                mental anguish, loss of enjoyment of life and other nonpecuniary relief as

                permitted;


                                             27
           Case 1:21-cv-01151-JPW Document 1 Filed 06/29/21 Page 28 of 28




            d. Defendants pay Plaintiff pre- and post-judgment interests, costs of suit,

               attorney fees, expert witness fees as permitted by law; and

            e. judgment be entered against Defendants for any other relief that this Court

               deems just and proper.

                                          Respectfully submitted,

                                          JOHNSON, DUFFIE, STEWART & WEIDNER




                                          By:
                                                 Wayne M. Pecht, Esquire
                                                 Attorney I.D. No. 38904
                                                 Wade D. Manley, Esquire
                                                 Attorney I.D. No. 87244
                                                 Jason A. Statler, Esquire
                                                 Attorney I.D. No. 323403
                                                 301 Market Street ~ P. O. Box 109
                                                 Lemoyne, PA 17043-0109
                                                 Telephone (717) 761-4540
DATE: June 29, 2021                              Attorneys for Plaintiff


:1284390




                                            28
